Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 7/06/2022 in which claims 15-25, 28-31 are pending, claims 30 and 31 are new, claims 17, 18, 25, 28 and 29 are currently amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 19-22, 24-26, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Naughton et al. (U.S. Publication 2010/0162579), herein referred to as Naughton in view of Springer (U.S. Patent 2,970,484).
In regards to claim 15, Naughton discloses a reciprocating tool (fig. 11; 520) comprising: a housing (540); a motor (565) accommodated in the housing and including a rotating shaft (output shaft 566); an output part (spindle 735) reciprocally and movably supported by the housing (540) between a first position and a second position, the output part (735) being configured to hold an end bit (e.g. blade clamp 760); 
a first rotary body (driven gear 715A) rotatable in a first direction (counterclockwise in Fig. 11) about an axis (720) extending in a predetermined direction intersecting a reciprocating direction of the output part by receiving a drive force of the motor (via 710); 
and a second rotary body (715B) rotatable in a second direction (clockwise arrow in Figure 11) about the axis by receiving the drive force of the motor, the second direction being opposite to the first direction(paragraph [0059]), wherein the first rotary body (715A) comprises: a first gear part (715A) rotatable about the axis by receiving the drive force of the motor (via pinion 710); a protruding part (pin 725) provided at an eccentric position with respect to the axis (720); and a first weight part (722A) rotatable together with the first gear part (722A), the output part (735) is provided with a guide (yoke 730) to transmit the drive force in the reciprocating direction to the output part by receiving the rotation of the protruding part (725), 
the second rotary body (715B) comprises a second gear part (715B) rotatable about the axis (720) by receiving the drive force of the motor (565 via 710); and a second weight part (722B) rotatable together with the second gear part (715B), a mass of the first rotatory body (715A) includes a mass of the protruding part (725 and a mass of the first weight part (722A) and a mass of the second rotary body (715B) includes a mass of the second weight part (722B). 
Naughton discloses the claimed invention but does not specifically disclose that
a product of a first distance and the mass of the first rotary body is equivalent to a product of a second distance and the mass of the second rotary body, the first distance being a radial distance of the first rotary body from the axis to a center of gravity of the first rotary body and the second distance being a radial distance of the second rotary body from the axis to a center of gravity of the second rotary body. 
	Attention is directed to the Singer balancing mechanism for sabre saws. Singer discloses:
“From the foregoing description it will now be understood how the counterbalancing has been achieved. Basically, a reciprocating mass can only be counterbalanced effectively by an opposing reciprocating mass having the same frequency and it is necessary that the product of the weight and amplitude of the two masses must be equal. It is also true that a mass revolving about an axis other than its center of gravity can only be effectively counterbalanced by an opposing revolving mass having the same direction and speed of rotation, and the product of the weight and radius to the center of gravity of the two masses must be equal. It is also important that the centers of gravity of the masses in either of the cases above described, should be moving in the same plane, If on account of the requirements of construction it is impossible that they move in the same plane, then the closer to each other the planes of movement are, the more nearly perfect the counterbalancing will be It will be observed that the reciprocating parts of the sabre saw which include the ram 22, the scotch yoke 25, the chuck 23 and the saw blade (not shown) have a certain combined weight and a certain total distance of movement in the vertical direction. The counterweight has a certain weight and its total movement in the vertical direction is fixed. In building a device according to the present invention the product of the total weight and distance of movement of the ram and its associated parts is made equal to the product of the weight and distance of movement of the counterweight. (col. 3, lines 31-59).
As Singer discloses that “a mass revolving about an axis other than its center of gravity can only be effectively counterbalanced by an opposing revolving mass having the same direction and speed of rotation, and the product of the weight and radius to the center of gravity of the two masses must be equal” and as Naughton discloses that the center of gravity of each rotatory gear is radially offset from the rotational axis of the gear by the weight of the respective counterweight (paragraph [0049]), it would have been obvious to one having ordinary skill in the art to have counterbalanced the rotating gears and weights such that a product of a first distance and the mass of the first rotary body is equivalent to a product of a second distance and the mass of the second rotary body, when the first distance is a radial distance of the first rotary body from the axis to a center of gravity of the first rotary body and the second distance is a radial distance of the second rotary body from the axis to a center of gravity of the second rotary body and taking into consideration the slight unsymmetrical profiles of the gears to adjust the weight distribution of the counter weight to as closely as possible to equalize the product of the weight and radius to the center of gravity of the two masses.
In regards to claim 16, the modified device of Naughton discloses wherein: the protruding part (725) comprises: a pin (pin 725) protruding from the first gear part (at hole 726; fig 11) toward the guide (730); and a connecting part (bearing 728) provided between the pin (725) and the guide (730) and rotatable about the pin (paragraph [0053]), and the mass of the first rotary body includes a mass of the pin (725) and a mass of the connecting part (728; as modified), 
In regards to claim 19, the modified device of Naughton discloses wherein the second distance is longer than the first distance (as modified by Singer).
In regards to claim 20, the modified device of Naughton discloses wherein a center of gravity of the second weight part is separated farther from the axis than a center of gravity of the first weight part is from the axis (as modified by Singer).
In regards to claim 21, the modified device of Naughton discloses wherein the first weight part (722A) and the first gear part (715A) are integral with each other.
In regards to claim 22, the modified device of Naughton discloses wherein the second weight part (722B) and the second gear part (715B) are integral with each other.
In regards to claim 24, the modified device of Naughton discloses wherein the second gear part (715B) has a diameter decreased in the axial direction with the increasing distance from the output part (see Fig. 11; 715B is thicker in the middle).
In regards to claim 25, the modified device of Naughton discloses wherein the guide (730) is formed with a groove (yoke; fig. 11) extending in a direction orthogonal to the reciprocating direction and the axial direction, the connecting parts (725) being movable in the groove.
In regards to claim 26, the modified device of Naughton discloses a third rotary body (813) comprising a third weight part (the weight of 813) rotatable about the axis by receiving the drive force of the motor.
In regards to claim 28, the modified device of Naughton discloses a reciprocating tool (fig. 11; 520) comprising: a housing (540); a motor (565) accommodated in the housing and including a rotating shaft (566); an output part (735) reciprocally and movably supported by the housing between a first position and a second position, the output part (735) being configured to hold an end bit (760); a first rotary body (715A) comprising a first gear part (715A) and a first weight part (722A), the first gear part (715A) being rotatable in a first direction about an axis (720) extending in a predetermined direction intersecting a reciprocating direction (along 735) of the output part by receiving a drive force of the motor (via 710), the first weight part (715A) being provided at the first gear part so as to rotate together with the first gear part; a motion converting part (pin 725) interposed between the first gear part (715A)  and the output part (735) in a transmission path of the drive force of the motor and converting the rotational motion of the first gear part (722A) to the reciprocating motion of the output part (735); and a second rotary body (715B) comprising a second weight part (722B) rotatable in a second direction (see paragraph [0059]) about the axis by receiving the drive force of the motor, the second direction being opposite to the first direction; wherein a center of gravity of the second weight part is separated farther from the axis than a center of gravity is from the axis (“The counterbalance weights 722A, 722B offset the center of gravity of the respective gear 715A, 715B so that the center of gravity of the gear 715A, 715B is not at the axis of rotation 720, but rather the center of gravity of each gear 715A, 715B is radially offset from the axis 720 by the mass of the respective counterbalance weight 722A, 722B.” paragraph [0049]).
Wherein a first radial distance between a center of gravity of the first weight part (722A) and the axis is shorter than a second radial distance between a center of gravity of the second weight part and the axis (as modified by the teachings of Springer; “The unbalanced revolving parts include the crankpin 18, the Yoke roller 20 and the split ring 21 and these have a certain combined weight and a certain radius of rotation. Their mass is substantially counterbalanced by the eccentric hub 19 and the counterbalancing is completed by making the portion of the gear 17 opposite the pin 18 somewhat heavier by drilling holes adjacent the crank pin 18 as indicated at 40 and 41 in Figure 4” (Springer col. 3, lines 60-68).  Thereby Springer introduces that it is known to account for both the weight of both the reciprocating parts and the revolving parts in balancing the motion of the reciprocating saw; if accounting for all the weights of both the reciprocating and revolving parts and understanding that the weight and distance on both sides must be made equal, then the only two changing variables are the selected weight of the counterweights or the radial distances between the center of gravities and the axis. Either the weights will be unequal or the radial distance will be unequal as the two sides are not 100% symmetric, in order to equalize the product of the weight and distances.
	In regards to claim 31, the modified device of Naughton discloses wherein: a vibration in the reciprocating direction caused by the output part (spindle 735) is counterbalanced by the first rotary body (722A), and a vibration in an intersecting direction caused by the first rotary body is counterbalanced by the second rotary body (722B), the intersecting direction being a direction orthogonal to both the reciprocating direction and the predetermined direction (“[0059] Accordingly, the counterbalance weights 722A, 722B reduce vibrations caused by the reciprocating mass along the reciprocating axis 920. Meanwhile, the counterbalance weights 722A, 722B do not add additional vibrations in directions normal to the axis 920 (e.g., the direction of arrows 938, 940) because the gears 715A, 715B rotate in opposite directions and one of the counterweights 722A or 722B is at least partially above the other counterweight 722B or 722A in the intermediate positions of the spindle 735 to provide balance in the directions 938, 940 (which are shown as vertical in FIGS. 13-16).”.


Allowable Subject Matter
Claim 29 and 30 are allowed.
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 7/06/2022 have been fully considered but they are not persuasive. The Applicant contends that neither Naughton or Springer teach that 
“a mass of the first rotary body includes a mass of the protruding part
and a mass of the first weight part, and amass of the second rotary body includes
a mass of the second weight part,” and “a product of a first distance and the mass of the first rotary body is equivalent to a product of a second distance and the mass of the second rotary body, the first distance being a radial distance of the first rotary body from the axis to a center of gravity of the first rotary body, and the second distance being
a radial distance of the second rotary body from the axis to a center of gravity
of the second rotary body.”
	As was set forth above, Springer discloses that it is important to counterbalance both the reciprocating parts of the saber saw as well as the revolving parts (col. 3, lines 49-69) in order to reduce vibration in order that the use of the tool is not fatiguing (col. 1, lines 15-25).  Thus, accounting for the weight of the pin 725 would have been an obvious consideration based upon the teachings of Springer and as Spring discloses that “The unbalanced revolving parts include the crankpin 18, the Yoke roller 20 and the split ring 21 and these have a certain combined weight and a certain radius of rotation. Their mass is substantially counterbalanced by the eccentric hub 19 and the counterbalancing is completed by making the portion of the gear 17 opposite the pin 18 somewhat heavier by drilling holes adjacent the crank pin 18 as indicated at 40 and 41 in Figure 4”.
Naughton already discloses that the two counterbalances 722A and 722B and gears 715a/715b are designed to reduce vibration in the reciprocating saw by counterbalancing the reciprocating mass of the spindle 735.   It would have been obvious to one of ordinary skill in the art that based upon the teachings of Springer to account for all of the parts that were involved in the revolving or reciprocating motion to counter the movement of the reciprocating spindle when designing a balanced system. As Springer discloses the product of the weight and radius to the center of gravity of the two masses must be equal, then either the weights would necessarily be unequal or the distance to the center of gravity would be unequal in order to maintain an equal resultant product. 
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   The idea of balancing out moving bodies has thereby been established in the prior art, and as there is limited number of options that can be manipulated in order to maintain that balance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724